Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 21 April 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas



Good-Stay 21 avril, 1800.

J’ai reçu votre lettre avec reconnaissance, et je ferai le moins mal que je pourrai ce dont vous vous voulez bien me charger.
Mais il ne m’est possible de m’en occuper avec la réflexion convenable qu’après le départ du Parlementaire qui doit porter ma correspondance commerciale en Europe. Car je suis obligé d’être un habile Négociant et un bon Directeur de Compagnie, puisque Dieu m’a fait pauvre, et que, n’êtant plus homme public, je ne puis esperer d’être encore utile au Genre humain, et parvenir à de grands et honorables travaux qu’avec les Capitaux d’autrui, par conséquent à la condition de les faire prospérer. Il faut que je gâgne, à la sueur de mon front et au profit de mes Associés, le droit, la liberté, le pouvoir, de les faire participer, sans qu’ils y pensent, à des institutions avantageuses aux hommes et que Dieu puisse regarder avec bonté.
Quant à l’Education nationale, c’est-à-dire à la plus grande des affaires nationales, vous avez parfaitement senti et montré dans vos Notes sur la Virginie, qui contiennent à ce sujet d’excellentes vues, que les Colleges et les Universités ne sont pas pour elle les objets les plus importans.
Toute l’instruction véritablement et journalierement usuelle, toutes les sciences pratiques, toute l’activité laborieuse, tout le bon sens, toutes les idées justes, toute la morale, toute la vertu, tout le courage, toute la prospérité, tout le bonheur d’une Nation, et surtout d’une République, doivent partir des Ecoles primaires, des petites Ecoles.
Les Pensionats, les Colleges, les Universités, les Sociétés savantes et philosophiques, ne peuvent, ne doivent servir qu’au développement d’un petit nombre de beaux génies, qui eux-mêmes n’ont que deux utilités réelles: la premiere, de pousser en avant les sciences: la seconde de rendre leurs résultats applicables aux arts, propres à entrer dans l’instruction commune, et à faire partie du cours enseigné sans effort dans les petites Ecoles.
Mais, c’est pour celles-ci qu’il est excessivement difficile de travailler.  Nous sommes nous mêmes très médiocres: l’homme est un pauvre animal. Nous avons appris, avec assez de peine, comment on parle à ceux qui ont quelque esprit et qu’une éducation savante a perfectionnés. Nous ignorons le langage de la Multitude qui est bête ou inappliquée; nous ignorons comment on pénêtre dans des cerveaux qui n’ont que peu de ressort et d’aptitude; nous ignorons encore plus quelle serait la façon de disposer l’intelligence des enfans à écouter la nôtre. Il y a si longtems que nous ne sommes plus enfans que nous l’avons oublié; et les jeunes hommes dans leur orgueil, dans leurs passions, n’ont pas des pensées [assez?] soutenues pour se rappeller bien, avec une philosophie suffisamment profonde cette belle et interessante époque de leur vie: d’ailleurs ils sont occupés d’ambition et de plaisirs, un grand travail avec peu de gloire n’est point leur fait. 
Il faut donc nous reporter à l’âge de notre enfance, chercher avec soin dans notre mémoire comment pourquoi nous comprenions, et de quelle maniere on nous rebutait, afin de ne pas rebuter cette jeunesse qui nous succede, de la faire comprendre et vouloir, et de la rendre aussi éclairée, aussi heureuse que notre espece moyenne le comporte.
On peut élever cette espece moyenne au dessus de ce qu’ont êté, non pas les grands hommes mais les lettrés ordinaires en Allemagne, en Italie, en Angleterre et en France.—On le peut.—[mais] sommes nous capables de le faire?—Il faut au moins le tenter.
Ce serait le grand but de mon ambition; et presque son but unique depuis que j’ai eu l’expérience qu’aucune Institution politique n’est durable que par le préjugé, qui est la seule science des sots, ou d’une majorité à peu près infinie; et combien il est donc nécessaire d’ajouter à la force de la raison même celle du préjugé, en n’occupant l’enfance que d’idées vraies, sensées, utiles, agréables, aimables, naturellement liées l’une à l’autre, qui puissent demeurer sur parole, sans gêne, sans inconvénient dans l’opinion de ceux qui ne sont propres qu’à répeter et à croire, et n’être jamais démenties ensuite par ceux qui sont dignes de penser.
C’est dommage que nous ne soyions plus jeunes. Mais j’ai vu Quesnay travailler à quatrevingtun ans, Franklin à quatrevingtdeux, Voltaire à quatrevingtquatre, d’Aubenton à quatrevingtcinq, et bien travailler.
D’ailleurs, s’il plait au Directeur de la Troupe de baisser la toile avant que nous ayions fini notre rôle, il aura sans doute ses raisons; et ce n’en est pas une pour nous de nous interrompre nous-mêmes, ou de jouer négligemment.
Je vous salue avec tendresse et respect.

DuPont (De Nemours)



Mme. Du Pont est sensible à ce que vous me dites pour elle.
Je joins un petit ouvrage sur la premiere éducation des Countrymen que je m’amusais à écrire pendant qu’on me cherchait pour me couper le cou. C’était le Commencement d’un Livre que je n’ai pas eu le tems d’achever. Je n’en ai que cet exemplaire; mais à qui puis-je mieux l’offrir qu’à vous?
Je ferai copier pour vous un second mémoire que j’ai fait à l’Institut sur le même Sujet.

 
editors’ translation

Good-Stay 21 April, 1800.

I have gratefully received your letter, and I shall do the best within my poor powers to execute your gracious commission.
But it is not possible for me to take it up with proper meditation until after the departure of the parlementaire, which is to take my commercial correspondence to Europe. For I am forced to be a skillful merchant and a good corporation director, since God has made me poor, and since, no longer being a public figure, I can no longer hope to be still useful to the human race and succeed to great and honorable employment except by means of others’ capital, hence on condition of causing them to prosper. I must earn, by the sweat of my brow and for the profit of my associates, the right, the freedom, the power to make them participate, without their having to think about it, in institutions advantageous for men and that God may look upon with kindness.
As for national education, that is, the greatest of national affairs, you perfectly felt and pointed out in your Notes on Virginia, which contains excellent views on that subject, that colleges and universities are not its most important objects.
All instruction truly and daily in use, all the practical sciences, all the laborious activity, all the good sense, all the correct ideas, all the morality, all the virtue, all the courage, all the prosperity, all the happiness of a nation, and especially of a republic, must come forth from the primary schools, the elementary schools.
The boarding schools, the colleges, the universities, the learned and philosophical societies can serve, must serve only for the development of a small number of fine spirits, who themselves have only two real utilities: the first to push forward the sciences, the second to render their results applicable to the arts, fitting to enter into the common instruction, and to become effortlessly a part of the matter taught in the elementary schools.
But it is for these latter that it is excessively difficult to work. We ourselves are very mediocre: man is a poor creature. We have learned, with rather enough difficulty, how one speaks to those who have some wit and whom a learned education have perfected. We do not know the language of the multitude that is stupid or unindustrious; we do not know how to penetrate brains that have little vigor and aptitude; we no longer know what would be the means of disposing children’s intelligence to listen to ours. It has been so long since we have been children that we have forgotten it; and young men, in their pride, in their passions, do not have [sufficiently?] sustained thoughts to  remember well, with a sufficiently profound philosophy that beautiful and interesting period of their life: besides, they are busy with ambitions and pleasures, a great endeavor with little glory is of no interest to them.
Hence we must take ourselves back to the time of our childhood, to seek carefully in our memory how and why we understood and in what way we were repelled, so as not to repel that youth that is succeeding us, to make it understand and desire, and to make it as enlightened, as happy as our average species allows.
One can raise up that average species above what have been, not the great men but the ordinary literate men in Germany, in Italy, in England, and in France.—One can.—[But] are we capable of doing it?—We must at least try.
It would be the great goal of my ambition; and almost its only goal since I have had the experience that no political institution is durable save through prejudice, which is the only science of fools, or of an almost infinite majority; and hence how necessary it is to add to the strength of even reason that of prejudice, by occupying childhood with nothing but ideas that are true, sensible, useful, pleasant, likable, linked naturally one to another, which can remain at face value, unrestrained and without inconvenience, in the opinion of those who are fit only to repeat and to believe, and which can never be subsequently impugned by those who are worthy of thinking.
It is too bad that we are no longer young. But I have seen Quesnay working at eighty-one years, Franklin at eighty-two, Voltaire at eighty-four, Daubenton at eighty-five, and working well.
Moreover, if it pleases the Director of the Troupe to lower the curtain before we have finished our role, he will probably have his reasons; and it is not one for us to interrupt ourselves or to perform negligently.
I greet you with affection and respect.

DuPont (De Nemours)


Madame Du Pont appreciates what you write for her.
I enclose a short work on the primary education of the Country-men, on which I whiled away the time when people were hounding me to cut my head off. It was the beginning of a book that I have not had the time to complete.
 I have only this one copy; but to whom could I offer it better than to you?
I shall have a copy made of a second treatise that I did at the Institute on the same subject.

